United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   June 2, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-41494
                           Summary Calendar



UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

LANDON RANNIER JONES

                       Defendant - Appellant

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                         USDC No. 1:01-CR-199-1
                          --------------------

Before KING, Chief Judge, and WIENER and CLEMENT, Circuit Judges.

PER CURIAM:*

     Landon Rannier Jones has appealed his convictions for

conspiracy to possess with intent to distribute less than 100

grams of phencyclidine (“PCP”) and for possession with intent to

distribute less than 100 grams of PCP.     Jones contends that the

district court erred in denying his motion to suppress evidence

seized during a traffic stop of a rental car in which he was a

passenger.     Jones contends that the traffic stop was not




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 02-41494
                                  -2-

justified at its inception and that the scope of his detention

exceeded the permissible purpose of the stop.

     The arresting officers testified at the suppression hearing

that they stopped the vehicle because they observed two traffic

violations, failure to signal a lane change and failure to

maintain a single lane.   Jones argues that the evidence did not

show that the failure of the driver to maintain a single lane was

unsafe or dangerous.   Without such a showing, he contends, no

state law violation was shown.    We need not resolve this

question, because the driver’s failure to signal a lane change

provided an adequate basis for stopping the vehicle.     See United

States v. Roberson, 6 F.3d 1088, 1091–92 (5th Cir. 1993); see

also TEX. TRANS. CODE ANN. § 545.104 (West 1999).   The arresting

officer articulated facts during the suppression hearing from

which he could have concluded reasonably that Jones had committed

or was committing a crime.    Accordingly, Jones’s continued

detention did not violate the Fourth Amendment.     See United

States v. Jones, 234 F.3d 234, 241 (5th Cir. 2000).

     Jones contends also that the evidence of his guilt was

insufficient.   Because Jones did not move for judgment of

acquittal in the district court, our review is limited to a

determination whether Jones’s “convictions resulted in a manifest

miscarriage of justice, which exists only if the record is devoid

of evidence pointing to guilt or if the evidence on a key element

of the offense is so tenuous that a conviction would be
                           No. 02-41494
                                -3-

shocking.”   United States v. Smith, 203 F.3d 884, 887–88 (5th

Cir. 2000) (internal quotation marks omitted).   There was ample

evidence presented at trial showing that Jones conspired with his

codefendants to distribute PCP and that Jones possessed PCP with

intent to distribute.   The convictions are

     AFFIRMED.